Citation Nr: 1002196	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from November 2001 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board remanded this case 
previously in March 2009.

Although the July 2007 statement of the case which addressed 
service connection for PTSD also addressed the matters of 
entitlement to service connection for back disability and the 
propriety of the evaluation assigned service-connected scars 
of the right upper back and right lower leg, the Veteran on 
his VA Form 9 of September 2007 specifically limited his 
appeal to the issue listed on the title page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that he has PTSD as the result of 
several stressor incidents in service.  He alleges that his 
duties exposed him to constant bombings, explosions, rockets, 
missiles and mortar attacks; that he witnessed people being 
wounded, injured and killed; and that he experienced the 
death of someone close to him, a Sergeant Wilson.

In the March 2009 remand, the Board specifically determined 
that the RO was incorrect in determining that the incidents 
claimed by the Veteran as causing his PTSD lacked sufficient 
specificity to warrant an attempt at corroboration through 
the U. S. Army & Joint Services Records Research Center 
(JSRRC).  The Board instructed the AMC to first provide the 
Veteran an opportunity to provide additional information, and 
to then to contact the JSRRC to request any existing 
information related to the incidents reported by the Veteran 
during his period of service.

A review of the record makes it evident that the AMC 
materially failed to comply with the remand instructions.  
The AMC did provide the Veteran with an opportunity to 
provide additional information regarding his stressors, but 
then proceeded to continue the denial of the claim without 
contacting the JSRRC.  In explanation, the AMC rendered a 
"formal finding" (despite the Board's March 2009 
determination) that the Veteran did not provide sufficient 
information regarding his stressors to warrant research 
through the JSRRC.

The AMC misinterpreted the Board's remand as inviting the AMC 
to revisit the matter of whether an attempt should be made to 
corroborate the Veteran's stressors through the JSRRC.  The 
March 2009 remand made clear that such an attempt is in fact 
necessary, and must be undertaken.  The Board reminds the AMC 
that a remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board consequently is compelled to remand this claim 
again for compliance with the March 2009 remand instructions.  
The Board regrets the delay occasioned by the necessity of 
this remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the file and 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
and a copy of the Veteran's DD Form 214 
and other service personnel records 
should be sent to the U. S. Army & Joint 
Services Records Research Center.  The 
JSRRC should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors. 

2.  Thereafter, and after completing any 
additional indicated development, 
including another VA examination if 
warranted, the issue of entitlement to 
service connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


